Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 06/23/2021. Claims 1-4, 6, 8-16 and 18 are pending.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1 and 13 and cancel claims 6, 8-12 and 18 as per attached proposed examiner amendment submitted on 09/30/2021 by the applicant and further amendments to the claims 1 and 13 (bold faced) of the attached amendments as authorized by the applicant on October 1, 2021. Therefore, the claims 1-4 and 13-16 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for these examiner's amendments was given in a telephone interview with Mr. Robert A. King, Attorney (registration # 42,738) on September 27 and 30, and October 1, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:

1. 	(Currently Amended)  A method for managing asset or obligation-backed virtual receipts on a distributed system comprising: 
	receiving, via a computer processor of an information processing apparatus for a depositary entity and from a custodian, confirmation of a deposit of an underlying asset by an asset originator into an account maintained by the depository entity with the custodian, wherein the asset originator holds 
	ringfencing, via the computer processor, the underlying asset in the account maintained by the depositary entity with the custodian; 
	providing, via the computer processor, confirmation of the deposit and ringfencing to the asset originator;
	receiving, via the computer processor, authorization from the asset originator to issue a virtual receipt for the deposited underlying asset; 
	executing, via the computer processor, issuance of the virtual receipt by writing [[the]] a transaction to a distributed ledger; 
	delivering, by the computer processor, the virtual receipt to a virtual receipt holder within the distributed system in accordance with instructions provided by the asset originator;
assigning, via the computer processor, the virtual receipt to the virtual receipt holder; 
	writing, by the computer processor, the assignment of the virtual receipt to the distributed ledger;	
	receiving, via the computer processor, a request to redeem or cancel the virtual receipt from the virtual receipt holder to a designated account; 
	locking, via one or more computer processors associated with the distributed system, an assignment of the virtual receipt to the virtual receipt holder on a distributed ledger, wherein locking an assignment comprises marking the virtual receipt so that it may not be transferred; 
	confirming, via the computer processor, the locked-in assignment of the virtual receipt on the distributed ledger;
canceling, via the one or more computer processors associated with the distributed system, the virtual receipt by writing the cancellation to the distributed ledger; and 
	transferring via the one or more computer processors associated with the distributed system, the underlying asset from the account maintained by the depository entity with the custodian to the designated account identified in the virtual receipt holder’s request.
2. 	(Original) The method of claim 1, wherein the confirmation is received from a custodian that received the deposit of the underlying asset.
3. 	(Original) The method of claim 1, wherein the virtual receipt comprises a token.
4. 	(Original) The method of claim 1, wherein the distributed ledger is a Blockchain-based ledger.
5. 	(Cancelled).
6. 	(Cancelled).	
7.	(Cancelled).
8-12. 	(Cancelled).
13. 	(Currently Amended)  A system for managing asset or obligation-backed virtual receipts on a distributed system comprising: 
	an asset originator; 
	a depositary entity including a depositary entity processor; and 
	a distributed ledger system in communication with the depository entity; 
	wherein: 
	the asset originator deposits an underlying asset with the depositary entity, via the depository entity processor;
	the processor of the depositary entity ringfences the underlying asset in the account maintained by the depositary entity with the custodian;
	the processor of the depositary entity receives confirmation of the deposit of the underlying asset by the asset originator;
	the processor of the depositary entity receives authorization from the asset originator to issue a virtual receipt for the deposited underlying asset; 
	the processor of the depositary entity executes issuance of the virtual receipt by writing [[the]] a transaction to a distributed ledger; 
	the processor of the depositary entity delivers the virtual receipt to a virtual receipt holder within the distributed system, in accordance with instructions provided by the asset originator;
	the processor of the depositary entity assigns the virtual receipt to the virtual receipt holder; 
	the processor of the depositary entity writing the assignment of the virtual receipt to the distributed ledger;
	the processor of the depositary entity receives a request to redeem or cancel the virtual receipt from the virtual receipt holder to a designated account; 
	one or more computer processors associated with the distributed system locking an assignment of the virtual receipt to the virtual receipt holder on a distributed ledger by marking the virtual receipt so that it may not be transferred; 
	the processor of the depositary entity confirms the locked-in assignment of the virtual receipt on the distributed ledger;
	the one or more computer processors associated with the distributed system cancelling the virtual receipt by writing the cancellation to the distributed ledger; and 
the one or more computer processors associated with the distributed system transferring the underlying asset from the account maintained by the depository entity with the custodian to the designated account identified in the virtual receipt holder’s request.
14. 	(Previously presented) The system of claim 13, wherein the depositary entity receives confirmation of the deposit of the underlying asset by the asset originator from a custodian that received the deposit of the underlying asset.
15. 	(Original) The system of claim 13, wherein the virtual receipt comprises a token.
16. 	(Original) The system of claim 13, wherein the distributed ledger is a Blockchain-based ledger.
17. 	(Cancelled).
18. 	(Cancelled).
19. 	(Cancelled).

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “ringfencing, via the computer processor, the underlying asset in the account maintained by the depositary entity with the custodian; executing, via the computer processor, issuance of the virtual receipt by writing a transaction to a distributed ledger; receiving, via the computer processor, a request to redeem or cancel the virtual receipt from the virtual receipt holder to a designated account; locking, via one or more computer processors associated with the distributed system, an assignment of the virtual receipt to the virtual receipt holder on a distributed ledger, wherein locking an assignment comprises marking the virtual receipt so that it may not be transferred; confirming, via the computer processor, the locked-in assignment of the virtual receipt on the distributed ledger; canceling, via the one or more computer processors associated with the distributed system, the virtual receipt by writing the cancellation to the distributed ledger; and transferring via the one or more computer processors associated with the distributed system, the underlying asset from the account maintained by the depository entity with the custodian to the designated account identified in the virtual receipt holder’s request “ in system and method for managing asset or obligation-backed virtual receipts on a distributed system.
claim 1 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated June 23, 2021, see pages 7-14 has been fully considered. The order of combination elements of the claims as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing improved method for asset encumbrance, confirmation and verification of an underlying asset deposited by an asset originator prior to issuing a virtual receipt providing coincidence of the collateral and issued virtual receipt and providing link to the underlying asset or obligation with its digital representations on distributed block-chain based ledger system enabling to track ownership and transfer, transaction clearing and settlement, asset origination and securitization facilitated/executed in a distributed system (see Specification: paragraph [0028, 0039]). The issuance of virtual receipt occurs in the designated distributed ledger system that validates the updates of the respective assets or transaction and movements or settlement of network participants (see Specification: paragraph [0046-0048]). The system enables to transfer asset to a designated account outside the distributed system via smart contract executed by the distributed system by changing ownership on the distributed ledger based on a request of a virtual receipt holder within the distributed system (see paragraph [0058-0059]). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Udo et al. disclosed depositing a collateral in a clearinghouse firm and authorizing depository firm to issue set of derivatives by continuing monitoring of continued presence of the collateral in the clearinghouse firm (see abstract). Molinari et al. disclosed trading and settling of securities transactions using blockchain technology (see abstract). The International Publication prior art of Wilkins/Nickle et al. disclosed creating digital token representing one share of fund having plurality of different asset and recording on a distributed ledger (see abstract). The Non-patent Literature of Hayes disclosed investment in electronically tradable gold receipts which is redeemable in underlying asset gold (see page 4). Therefore, the claims 1-4 and 13-16 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/18/2021